DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on May 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent Nos. 10,563,851; 10,928,048; and 11,143,391 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the LEDs are positioned on the central portion at a sufficient distance from the filter circuit disposed on the peripheral portion a sufficient distance to reduce a shadowing effect in light emitted from the LED devices” is suggested to read as “the LEDs are positioned on the central portion at a sufficient distance from the filter circuit disposed on the peripheral portion .  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.
At present, the prior art to Hancock et al. (U.S. Patent 8,246,203 B2), Tanaka et al. (U.S. Patent 9,273,838 B2), Lim et al. (WO 2015/022015 A1), Wronski (U.S. Patent 8,596,837 B1), and Oyaizu et al. (U.S. Patent 8,716,943 B2) remains commensurate to the scope of the claims as stated by the Applicant and as broadly interpreted by the Examiner [MPEP 2111], which is elucidated and expounded upon below.
In response to Applicant’s arguments regarding the limitation, “wherein the LEDs are positioned on the central portion at a sufficient distance from the filter circuit disposed on the peripheral portion a sufficient distance to reduce a shadowing effect in light emitted from the LED devices”, Hancock clearly teaches LEDs (28/28”) positioned on a central portion of a circuit board (10bc) at a sufficient distance from a filter circuit (100, 102) on a peripheral portion [(10a”; note Figures 15-16a] to reduce a shadowing effect in light emitted from the LED devices.  In response to Applicant’s argument that Hancock fails to teach positioning the circuit component to reduce a shadow effect from the output light, it is noted that the functional language of reducing a shadow effect in light emitted from the LED devices is inherently performed by the structure of Hancock. There is nothing to preclude the understanding/interpretation that the LEDs (28/28”) are positioned on the central portion (10bc) at a sufficient distance from the filter circuit (100, 102) on the peripheral portion [(10a”); note Figures 15-16a] to reduce a shadowing effect in light emitted from the LED devices; or, in other words, the filter circuit on the peripheral portion are not close enough or are far enough away to the LEDs to reduce a shadowing effect.
All arguments hinge on the above and have been considered by the Examiner.
Claim Rejections - 35 USC § 102







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock et al. (U.S. Patent 8,246,203 B2).
With regards to Claim 1, Hancock discloses a light engine for a lighting fixture [Figures 1-18] including:
A circuit board (16) having a central portion [e.g., (10bc)] and a peripheral portion [e.g., (10a”)];
One or more LEDs (28/28”) disposed on the central portion of the circuit board [note Figure 16a];
A driver circuit [e.g., (38/38”, 39”, 80)] disposed on the peripheral portion of the circuit board [note Figure 16a], the driver circuit configured to receive an AC input and provide a DC output [note Figures 15-18]; and
A filter circuit [e.g., (100, 102)] disposed on the peripheral portion of the circuit board [note Figures 15-16a], the filter circuit including one or more capacitors (102),
Wherein the LEDs are positioned on the central portion at a sufficient distance from the filter circuit disposed on the peripheral portion to reduce a shadowing effect in light emitted from the LED devices [note Figures 15-16a].
With regards to Claim 2, Hancock discloses the output of the driver circuit is provided to the one or more capacitors [note Figure 18: (102)].
With regards to Claim 3, Hancock discloses the driver circuit [e.g., (38/38”, 39, 80)] being a dimmable driver circuit [Column 9, Line 48 – Column 10, Line 3; broadly interpreted as electrically dimmable].
With regards to Claim 7, Hancock discloses at least one of the driver circuit and the filter circuit partially surrounds the LEDs [note Figure 16a].
With regards to Claim 8, Hancock discloses one or more LEDs including a plurality of LEDs positioned on the circuit board in a circular array [note Figure 16a: outer LEDs are in a circular array].
With regards to Claim 9, Hancock discloses the filter circuit being associated with a flicker reducing circuit [Column 9, Line 48 – Column 10, Line 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) as applied to Claim 2, and further in view of Oyaizu et al. (U.S. Patent 8,716,943 B2).
With regards to Claim 4, Hancock discloses the claimed invention as cited above.  In addition, Hancock appears to show the one or more electronic components [Figure 16a: (36”, 38”)] extending from the circuit board a greater distance than the one or more LEDs, but does not explicitly teach the at least one or more capacitors extending from the circuit board a greater distance than the one or more LEDs.
Oyaizu teaches one or more electronic components including one or more capacitors (4) extending a second distance from a circuit board (2) being greater than one or more LED devices (3) extending a first distance from the circuit board [note Figure 14].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have ensured that the capacitors of Hancock to extend from the circuit board a greater distance than the one or more LED devices, as taught in principle by Oyaizu, whereby such heights of capacitors being greater than that of LEDs are commonly known within the art, as corroborated by Oyaizu and as suggested by Figure 16a of Hancock.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) as applied to Claim 1 above, and further in view of Tanaka et al. (U.S. Patent 9,273,838 B2).
With regards to Claim 5, Hancock discloses the claimed invention as cited above, but does not specifically teach a fuse positioned on the circuit board.
	Tanaka teaches a lighting fixture [Figures 1-13], and discloses, “The lighting circuit components 4 are used for lighting control of the LED chip, and include a fuse F, a capacitor C, a rectifier REC, a constant voltage diode ZD, resistors R1 and R2, and a 
transistor Q” [Column 3, Line 66 – Column 4, Line 2].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting fixture of Hancock in view to have incorporated the fuse of Tanaka on the circuit board, in order to provide additional safety from overcurrent.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) as applied to Claim 1 above, and further in view of Lim et al. (WO 2015/022015 A1).
With regard to Claims 6 and 10, Hancock discloses the claimed invention as cited above, but does not specifically teach the filter circuit including an integrated circuit chip (re: Claim 6) or the driver circuit including a transistor (re: Claim 10).
Lim teaches, “The electronic components 9 may be embodied as resistors, integrated circuits, capacitors and so on” [Page 4, Lines 12-14].  Though Lim does not specifically teach transistors, it is obvious that transistors are readily recognized as electronic components and are well known.
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the filter/driver circuits of Hancock to have incorporated the well-established integrated circuit chips or transistors, since they are considered functionally equivalent, and further whereby integrated circuit chips and transistors would simplify the overall circuits with less components and are known to be able to regulate current as needed.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) as applied to Claim 1 above, and further in view of Wronski (U.S. Patent 8,596,837 B1).
With regards to Claim 11, Hancock discloses the claimed invention as cited above, but does not specifically teach the circuit board being mounted to a heat sink.
Wronski discloses an LED lighting fixture [Figures 1-35] including a circuit board (96) having LEDs (98) mounted thereon and being mounted to a heat sink (105).
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting fixture of Hancock to have the circuit board to be mounted on the heat sink of Wronski, in order to promote heat transfer and improve illumination efficacy, whereby it is commonly known that LEDs are affected by heat.
Claims 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) in view of Oyaizu et al. (U.S. Patent 8,716,943 B2).
With regards to Claim 12, Hancock discloses a lighting fixture [Figures 1-18], the lighting fixture including:
A circuit board (16) positioned in a housing (12/12’’, 14/14’’);
One or more LEDs (28/28’’) disposed on a central portion of the circuit board [e.g., (10bc)], the one or more LEDs extending a first distance from the circuit board [note Figures 15-18];
A driver circuit [e.g., (38/38”, 39”, 80)] disposed on a peripheral portion [e.g., (10a”)] of the circuit board [note Figures 15-16a], the driver circuit configured to receive an AC input and produce a DC output [note Figures 15-18]; and
A filter circuit [e.g., (100, 102)] disposed on the peripheral portion of the circuit board [note Figure 16a], the filter circuit including one or more capacitors (102) extending a second distance from the circuit board,
Wherein the second portion is spaced from the first portion a sufficient distance to reduce a shadowing effect in light emitted from the LEDs [note Figures 16-18].
Though Hancock appears to show the one or more electronic components [Figure 16a: (36”, 38”)] having the second distance being greater than the first distance, Hancock does not explicitly teach the capacitors extending the second distance greater than the first distance.
Oyaizu teaches one or more electronic components including one or more capacitors (4) extending a second distance from a circuit board (2) being greater than one or more LED devices (3) extending a first distance from the circuit board [note Figure 14].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have ensured that the capacitors of Hancock extend a second distance from the circuit board greater than a first distance of the one or more LED devices, as taught in principle by Oyaizu, whereby such heights of capacitors being greater than that of LEDs are commonly known within the art, as corroborated by Oyaizu and as suggested by Figure 16a of Hancock.
With regards to Claim 13, Hancock discloses the output of the driver circuit is provided to the one or more capacitors [note Figure 18: (102)].
With regards to Claim 15, Hancock discloses the driver circuit [e.g., (38/38”, 39, 80)] being a dimmable driver circuit [Column 9, Line 48 – Column 10, Line 3; broadly interpreted as electrically dimmable].
With regards to Claim 16, Hancock in view of Oyaizu discloses the claimed invention as modified and cited above.  In addition Oyaizu teaches the second distance being at least two times greater than the first distance [note Figure 14].
With regards to Claim 17, Hancock discloses the filter circuit being spaced radially apart from the central portion of the circuit board [note Figure 16a].
With regards to Claim 18, Hancock discloses the peripheral portion [e.g., (10a”)] extending at least 180 degrees radially around the central portion [e.g., (10bc)].
With regards to Claim 19, Hancock discloses the output of the driver circuit being provided to the one or more capacitors [note Figure 18].
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) in view of Oyaizu et al. (U.S. Patent 8,716,943 B2) as applied to Claim 12 above, and further in view of Lim et al. (WO 2015/022015 A1).
With regards to Claim 14, Hancock in view of Oyaizu discloses the claimed invention as cited above, but does not specifically teach the driver circuit including a transistor.
Lim teaches, “The electronic components 9 may be embodied as resistors, integrated circuits, capacitors and so on” [Page 4, Lines 12-14].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the driver circuit of Hancock in view of Oyaizu to have incorporated the well-established transistor of Lim, since they are considered functionally equivalent, and further whereby transistors are known to be able to regulate current as needed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Patent 8,246,203 B2) in view of Oyaizu et al. (U.S. Patent 8,716,943 B2) as applied to Claim 12 above, and further in view of Wronski (U.S. Patent 8,596,837 B1).
With regards to Claim 20, Hancock in view of Oyaizu discloses the claimed invention as cited above, but does not specifically teach the circuit board being mounted to a heat sink.
Wronski discloses an LED lighting fixture [Figures 1-35] including a circuit board (96) having LEDs (98) mounted thereon and being mounted to a heat sink (105).
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting fixture of Hancock in view of Oyaizu to have the circuit board to be mounted on the heat sink of Wronski, in order to promote heat transfer and improve illumination efficacy, whereby it is commonly known that LEDs are affected by heat.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, June 20, 2022

/Jason M Han/Primary Examiner, Art Unit 2875